DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 9, 11-12, 14-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai [CN CN105565295] in view of Muratore [Nanoparticle decoration of carbon nanotubes by sputtering] and Chen [US 20170203256]. 
Claim 1, 9, 21: Cai teaches a method of orienting carbon nanotube film [title], where the method includes increasing a magnetic characteristic of an initial structure (carbon nanotube or CNT) by coating the exterior outer surface of the initial structure with magnetic particles [0009] supporting an initial structure (tubes) on a surface of a substrate [0022-0023]; generating a magnetic field directed such that the initial structure is forced by magnetic attraction towards the surface of the substrate (magnetic field 
Muratore teaches nickel particles can be coated as layers on CNT by sputtering [abstract]. It would have been obvious to one of ordinary skill in the art to explore the alternative of using sputtering to coat magnetic particles such as Nickel particles on CNT since Muratore teaches nickel is operable of adhering to CNT via sputtering with some control over layer morphology [conclusion].  
However, the prior art does not appear to teach forming an encapsulation (polymer), which is bound to exposed portions of the surface, around the initial structure. Chen is provided.
Chen teaches a method of forming a CNT composite, where magnetic CNT are aligned on a substrate [abstract] and then encapsulated around the CNT [abstract; 0031; Fig. 1]. It would have been obvious to one of ordinary skill in the art to encapsulated aligned CNT on a substrate so as to aid in further anchoring and sealing the CNT to the substrate in an aligned manner [0031].  
Cai also does not appear to teach generating the magnetic field with a permanent or electro-magnet. Chen is provided.
Claim 3: Chen teaches the generating of the magnetic field to orient the CNT can be by a permanent magnet (NdFeB) [0053; 0061]. It would have been obvious to one of ordinary skill in the art 
Claim 4: Chen teaches disengaging the magnetic field following at least partial completion of the forming of the encapsulation [0035]. Although the prior art does not explicitly teach forming the encapsulation with the walls of the encapsulation on either side of the initial structure form a groove about and along the initial structure, it is argued that the partial encapsulation of CNT in Fig. 1 of Chen does show that the encapsulation forms walls on either side of the initial structure to form a groove about and along the sides of the CNT (since the space where CNT occupy, the encapsulation cannot occupy; hence, a groove of encapsulation is formed along the sides of the CNT). 
Claim 6: Chen teaches the forming of the encapsulation comprises forming the encapsulation with sufficient size (amount) to secure the initial structure to the surface [0031].
	Claim 7: Chen teaches forming of the encapsulation comprises liquid drying [0055].
Claim 11: Chen teaches the generating of the magnetic field to orient the CNT can be by a permanent magnet (NdFeB) [0053; 0061].
	Claim 12: Chen teaches disengaging the magnetic field following at least partial completion of the forming of the encapsulation [0035]. Although the prior art does not explicitly teach forming the encapsulation with the walls of the encapsulation on either side of the initial structure form a groove about and along the initial structure, it is argued that the partial encapsulation of CNT in Fig. 1 of Chen does show that the encapsulation forms walls on either side of the initial structure to form a groove about and along the sides of the CNT (since the space where CNT occupy, the encapsulation cannot occupy; hence, a groove of encapsulation is formed along the sides of the CNT).
Claim 14: Chen teaches the forming of the encapsulation comprises forming the encapsulation with sufficient size (amount) to secure the initial structure to the surface [0031].
	Claim 15: Chen teaches forming of the encapsulation comprises liquid drying [0055].

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Muratore and Chen as applied to claims 1, 9 and 21 above, and further in view of Chen2 [US 20110204432].
Teaching of the prior art is aforementioned but does not appear to teach the substrate is an inorganic non metallic (i.e. quartz) substrate and the encapsulation comprises quartz. Chen2 is provided.
Claims 8 and 16: Chen2 teaches forming devices with a pattern of nanostructures, where suitable substrates include a quartz substrate [0029] and the nanostructures in the array (pattern) are optionally embedded in a resist, silicon dioxide (i.e. quartz) or the like [0035]. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide a quartz substrate and embedding the arranged nanostructures into either a resist or silicon dioxide since Chen2 teaches these types of materials are suitable and well known alternatives for forming a device with nanostructures. 

Claims 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Muratore and Chen as applied to claims 1, 9 and 21 above, and further in view of Filas [US 6741019].
Teaching of the prior art is aforementioned but does not appear to teach coating the CNT in a pattern or as a strip. Filas is provided.
Claims 17 and 22: Filas teaches coating nanowires with magnetic material to allow useful alignment [abstract], wherein the magnetic coating can be applied by electroless plating, electroplating, physical vapor deposition such as sputtering [col 6, ln 1-20] onto the exterior surface [col 6, ln 10-39; Fig. 1b]. Filas further teaches it is not necessary for the coating to cover the entire circumferential surface of the entire length of the nanowire, as long as a continuous length on the part of the wire is covered [col 6, ln 25-37]. Filas also teaches 25% of the nanowire length is continuously coated (not necessarily .  

Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Muratore and Chen and Filas as applied to claims 17 and 21 above, and further in view of Chen3 [US 6987302].
Teaching of the prior art is aforementioned, wherein Filas teaches it is not necessary for the coating to cover the entire circumferential surface of the entire length of the nanowire, as long as a continuous length on the part of the wire is covered [col 6, ln 25-37]. Filas also teaches 25% of the nanowire length is continuously coated (not necessarily covering the entire circumference) to allow for magnetic alignment [col 6, ln 34-38], but does not appear to teach the coating of the initial structure with a self repeating pattern. Chen3 is provided. 
	Claims 18 and 22: Chen3 teaches attaching magnetic particles to an initial structure or nanotubes [abstract] in a self repeating pattern [Fig. 2 and 3]. It would have been obvious to one of ordinary skill in the art to provide a self repeating pattern since Chen3 teaches this is another operable . 

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive. 
Although applicants have amended the claims to specify the step of generating the magnetic field, the amendments still do not appear to be enough in overcoming the prior art of record. 
Regarding applicant’s arguments that Cai uses vacuum/suction filtration as for drawing the nanotubes towards the magnetic field rather than by magnetic attraction, it is argued by the examiner that although in Cai, the magnetic field is mainly used for orienting the nanotubes, the fact that the magnetic field can orient the nanotubes vertically or horizontally would seem to suggest that there is some degree of “magnetic attraction” that is formed between the nanotubes to the substrate by the magnetic field, since the nanotubes can be manipulated to be “attached” to the substrate either in the vertical or horizontal form. Furthermore, the fact that the membrane is in the vacuum filtration device and the magnetic field is generated to be parallel or perpendicular to the member which would inherently result in at least some of the magnetic coated CNTs being forced towards the substrate even if suction filtration also serves to drive the coated CNTs towards the member, the claim does not exclude other driving forces other than magnetic forces from being used. Alternatively, Cai does not explicitly state the suction/vacuum force solely drives the particle towards the substrate and so an argument could be made that the suction filtration is simply removing solvent form the dispersion. Hence, Cai does in fact appear to teach in paragraph 0022 that a magnetic field is generated in a manner that would force the magnetic coated CNTs towards the member to at least some degree. 


Conclusion
Claims 1, 3-4, 6-9, 11-12, 14-18, 21-22 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/MANDY C LOUIE/Primary Examiner, Art Unit 1715